Samuel Zurik III (admitted pro hac vice)
Robert P. Lombardi (admitted pro hac vice)
Bryan E. Bowdler (admitted pro hac vice)
THE KULLMAN FIRM, P.L.C.
1100 Poydras Street, Suite 1600
New Orleans, LA 70163
T: (504) 524-4162 | F: (504) 596-4189
sz@kullmanlaw.com | rpl@kullmanlaw.com | beb@kullmanlaw.com

Martin Regimbal (admitted pro hac vice)
Jennifer D. Sims (admitted pro hac vice)
THE KULLMAN FIRM, P.L.C.
119 3rd Street South, Suite 2
Columbus, MS 39701
T: (662) 244-8824 | F: (662) 244-8837
mjr@kullmanlaw.com | jds@kullmanlaw.com

Aaron D. Sperbeck (AK Bar No. 0511112)
BIRCH HORTON BITTNER & CHEROT
1127 W. 7th Avenue
Anchorage, AK 99501
T: (907) 276-1550 | F: (907) 276-3680
asperbeck@bhb.com

Attorneys for Defendant Schlumberger
Technology Corporation

                      UNITED STATES DISTRICT COURT
                           DISTRICT OF ALASKA

TRAVIS BUNTIN                            § Case No. 3:16-cv-00073-TMB
                                         §
       Plaintiff,                        §
                                         §
       vs.                               §
                                         §
SCHLUMBERGER TECHNOLOGY                  §
CORPORATION                              §
                                         §
       Defendant.                        §

      MOTION TO RECONSIDER DENIAL OF SUMMARY JUDGMENT

 BUNTIN VS. SCHLUMBERGER                                 CASE NO. 3:16-CV-00073-TMB
 MOTION TO RECONSIDER DENIAL OF SUMMARY JUDGMENT                         PAGE 1 OF 7
       Case 3:16-cv-00073-TMB Document 139 Filed 06/17/21 Page 1 of 7
        Now comes Defendant, Schlumberger Technology Corporation (“STC”), and

moves this Court to reconsider its denial of its Motion for Summary Judgment (“Motion”).

        On August 6, 2018, the Court denied STC’s Motion, wherein it argued that Buntin

was properly classified as exempt.1 Thereafter, this Court certified to the Alaska Supreme

Court the questions of what standard of proof applies to exemptions under the AWHA and

whether, following the United States Supreme Court’s holding in Encino Motorcars v.

Navaro,2 AWHA exemptions should be given a narrow or fair interpretation.3 After the

Alaska Supreme Court answered those questions,4 Buntin filed a Motion for Rehearing

with the Alaska Supreme Court. On June 11, 2021, the Alaska Supreme Court withdrew

its prior Opinion, issued a revised Opinion, and upheld its prior findings as to the two

certified questions.5 STC has filed its request within fourteen days of that change in law

becoming final.

        In its Opinions, the Alaska Supreme Court concluded that Alaska courts should

apply the same interpretive principles to the AWHA white collar exemptions as federal

courts apply to the FLSA white collar exemptions.6 This sea change regarding analysis of

FLSA exemptions now applies to AWHA exemptions and warrants a reconsideration of

STC’s Motion. Indeed, in its 2018 ruling on STC’s Motion, the Court cited to and relied


1
  Doc. 102.
2
  138 S. Ct. 1134 (2018).
3
  Docs. 111 and 119.
4
  Exhibit A, Opinion.
5
  Exhibit B, Revised Opinion.
6
  “Encino’s interpretive principle that courts must give federal [FLSA] exemptions a fair interpretation
applies when the AWHA text explicitly requires alignment with FLSA interpretations.” (Exhibit A, p. 3.)
The Court also determined that an employer only needed to prove that an AWHA exemption applies by a
preponderance of the evidence.
    BUNTIN VS. SCHLUMBERGER                                                CASE NO. 3:16-CV-00073-TMB
    MOTION TO RECONSIDER DENIAL OF SUMMARY JUDGMENT                                        PAGE 2 OF 7
         Case 3:16-cv-00073-TMB Document 139 Filed 06/17/21 Page 2 of 7
upon multiple cases that utilized the pre-Encino narrow-interpretation principle.7

        It is unequivocal that Encino changed the law. In reviewing post-Encino case law,

certain common threads emerge that distinguish a narrow construction from a fair reading.

Chief among them is that a narrow reading focuses on potential issues and seeks to construe

them in a way that denies the exemption.8 Narrow construction applies court-made rules to

supplement and further limit the regulations.9 A fair reading, on the other hand, relies on

the ordinary meaning of the regulations.

        Under the fair reading standard, exemptions are to be evenly balanced with the

overtime requirements. Courts should analyze applicable exemptions by applying relevant

law to the salient facts in an impartial manner without first tipping the scales in favor of

the employee.10 “Encino . . . stand[s] for the proposition that an interpreting court should

not simply construe exemptions narrowly, but should consult dictionaries contemporary to

the statute, as well as general usage . . . to determine the ordinary meaning of the terms

employed.”11 “The implication is that the standard is now more employer-friendly . . . .”12

7
  See, e.g., Baldwin v. Trailer Inns, Inc., 266 F.3d 1104, 1112 (9th Cir. 2001); Galvan v. FTS Int'l Servs.,
LLC, 16-147, 2017 WL 3012651 at *1 (W.D. Tex. June 7, 2017); Resurrection Bay Auto Parts, Inc. v.
Alder, 338 P.3d 305, 310-11 (Alaska 2014).
8
   See Ford v. Houston Indep. Sch. Dist., 97 F. Supp. 3d 866, 873 (S.D. Tex. 2015) (refusing to utilize a
strict construction, the court granted summary judgment in favor of a defendant on the issue of overtime
and distinguished the outcome in a similar case where the court applied a narrow construction).
9
  See e.g., Dalheim v. KDFW-TV, 918 F.2d 1220 (5th Cir. 1990) (adding a requirement to the administrative
exemption that it applies when the employee is involved with administering the business affairs of the
enterprise and not with producing the commodity of the business); Davis v. J.P. Morgan Chase & Co., 587
F.3d 529, 535 (2nd Cir. 2009) (failing to recognize that the administrative exemption applies to work
directly related to the general business operations of an employer’s customers and instead solely focusing
on the general business operations of the employer).
10
   See, e.g., Martinez v. Superior Healthplan, Inc., 371 F. Supp. 3d 370 (W.D. Tex. 2019).
11
    Quartararo v. J. Kings Food Serv. Pros., Inc., 17-7390, 2021 WL 1209716 at *8 (E.D.N.Y. Mar. 31,
2021); see also Munoz-Gonzales v. D.L.C. Limousine Serv., Inc., 904 F.3d 208, 213 (2nd Cir. 2018).
12
    Quartararo, 2021 WL 1209716 at *8. Cf. Isett v. Aetna Life Ins. Co., 947 F.3d 122, 138 n. 77 (2nd Cir.
2020) (recognizing that narrow construction requires a “mechanical application” of exemptions).
    BUNTIN VS. SCHLUMBERGER                                                   CASE NO. 3:16-CV-00073-TMB
    MOTION TO RECONSIDER DENIAL OF SUMMARY JUDGMENT                                           PAGE 3 OF 7
         Case 3:16-cv-00073-TMB Document 139 Filed 06/17/21 Page 3 of 7
        In its ruling on STC’s Motion, this Court narrowly construed whether STC was able

to establish that Buntin managed a customarily recognized subdivision of STC, focusing

on the permanency of Buntin’s crews.13 But nothing in the governing regulation requires

“permanency” of a crew.14 In fact, the regulation states that the continuity of the same

subordinate personnel is not essential to the existence of a recognized unit with a

continuing function.15 Instead, the relevant inquiry is whether the employee is over a

recognized unit or subdivision, and Buntin’s crew undoubtedly meets the “unit or

subdivision” requirement.16

         In ruling on STC’s Motion, the Court also narrowly construed whether Buntin’s

primary duty was management, focusing primarily on Buntin’s operation of the slickline

unit.17 In doing so, the Court failed to recognize that, if Buntin so chose, he could direct

the Helpers assigned to his crew, whom he had trained on the machinery, to operate the

slickline equipment under his direction.18 Buntin, on the other hand, was the only one who



13
   Doc. 102, pp. 12-13.
14
   Even so, when it comes to permanency, which may be part of considering all the evidence, the evidence
did not show anything aside from normal turnover. “During a hitch, Buntin and his Helpers were not going
to work on different crews at different times; they were assigned to a specific crew and worked on that crew
until the end of their [two-week] hitch,” and they did not change crews between hitches unless they were
transferred by a Cell Leader. (See Doc. 61, ¶ 21.)
15
   29 C.F.R. § 541.103(d).
16
   STC produced evidence that the “crews” were even included in the company’s organizational charts as
separate units (Doc. 61, ¶ 20) and case law shows that crews like Buntin’s constitute customarily recognized
units or subdivisions. See Carranza v. Red River Oilfield Svcs., LLC, 15-3631, 2017 WL 387196 (S.D. Tex.
Jan. 25, 2017); Ramos v. Baldor Specialty Foods, Inc., 587 F.3d 554, 560-601 (2nd Cir. July 12, 2012);
Burson v. Viking Forge Corp., 661 F. Supp. 2d 794 (N.D. Ohio Aug. 27, 2009).
17
   Doc. 102, pp. 10-11.
18
   Buntin admits that the Helpers (also called “Hands”) assigned to his crew ran the slickline unit. (Doc. 59-
3, pp. 17, 87, 88.) Further, Buntin ran the slickline unit when he was a Helper, and the Specialist assigned
to his crew supervised and trained him on the proper method. (Id. at 21.) And after Buntin was promoted
to a Specialist, his operation of the machinery was so he could physically show the Helpers how to perform
that task. (Doc. 59-3, pp. 59, 91.)
 BUNTIN VS. SCHLUMBERGER                                                        CASE NO. 3:16-CV-00073-TMB
 MOTION TO RECONSIDER DENIAL OF SUMMARY JUDGMENT                                                PAGE 4 OF 7
          Case 3:16-cv-00073-TMB Document 139 Filed 06/17/21 Page 4 of 7
performed the duties specifically assigned to the Specialist.19 Further, when Buntin chose

to run the slickline unit, he was at the same time training and supervising the Helpers on

his crew.20

        In analyzing the primary duty element of the executive exemption, the Court also

narrowly analyzed “the extent to which Plaintiff was able to exercise discretion in

managing his crew and his level of freedom from supervision.”21 In doing so, the Court

only focused on a few disputed facts and ignored a number of undisputed, material facts

that establish the exemption. It is undisputed that Buntin’s supervisor would present to the

well site “very sporadically” and only “[o]nce in a great while.”22 Further, Buntin regularly

performed many tasks that qualify him for the executive exemption.23 Only a very narrow

reading requiring total freedom from supervision could support a finding of a fact issue,

but such a reading would be in direct conflict with the regulation itself24 and Encino.

        The Court also narrowly construed the administrative exemption by finding that

there were “contrasting accounts of Plaintiff’s day-to-day work,” which included Buntin’s

contention that he primarily performed manual labor by operating the slickline unit.25 In

this manner, the Court failed to give proper weight to undisputed facts showing that one of

Buntin’s key responsibilities as a Slickline Specialist was his performance of




19
   See Doc. 59-3, pp. 132-33, 158-60, 170, 180-81, 188.
20
   Doc. 59-3, pp. 17, 87, 88, 132, 133.
21
   Doc. 102, p. 11.
22
   Doc. 59-3, p. 126.
23
   Doc. 59-3, pp. 132-33, 150, 153, 156, 158-60, 170, 180-81, 185-86, 188, 201-03,
24
   See 29 C.F.R. § 541.105.
25
   Doc. 102, p. 15.
 BUNTIN VS. SCHLUMBERGER                                                    CASE NO. 3:16-CV-00073-TMB
 MOTION TO RECONSIDER DENIAL OF SUMMARY JUDGMENT                                            PAGE 5 OF 7
         Case 3:16-cv-00073-TMB Document 139 Filed 06/17/21 Page 5 of 7
administrative work directly related to the business operations of STC’s client.26 In this

capacity, Buntin acted as an adviser to STC’s clients, such that the administrative

exemption applies to him.27

       Any physical work performed by Buntin was merely ancillary to his overall

responsibility for the entire operation,28 as Buntin was responsible for the Slickline

operation from the time of arrival until testing was complete, including all the time actually

spent on the well site.29 Even with the manual work Buntin claims to have performed, such

work made up just a small fraction of the overall job and was not the primary purpose or

duty of his position.30 Any manual labor was de minimis and does not result in Buntin's

“primary duty” being manual labor.

       In its Opinion, the Court did not address the undisputed facts regarding the

combination and highly compensated employee exemptions.31 As set forth above, the Court

narrowly analyzed certain facts relevant to these two exemptions and failed to give a fair

reading to all of the pertinent facts.

       WHEREFORE, Schlumberger Technology Corporation prays that its Motion to

Reconsider Denial of Summary Judgment be GRANTED.

                          Respectfully submitted this 17th day of June, 2021.


26
   Doc. 59-3, pp. 53-54, 73-75, 131, 165-66.
27
   See 29 C.F.R. § 541.201(c).
28
   As previously noted, any need for Slickline Specialists to perform manual work was significantly
decreased by the addition of a second Helper to the crew.
29
   Doc. 59-3, pp. 65, 69, 156-57, 165-66.
30
   Doc. 61, ¶ 14.
31
   Doc. 102, pp. 16-17. In its Motion (Doc. 59), STC briefed each of the elements of these exemptions.
However, in its Opinion, the Court did not take issue with the remaining elements. STC reiterates and
incorporates the arguments raised in its Motion as if such are set forth herein in extenso.
 BUNTIN VS. SCHLUMBERGER                                                  CASE NO. 3:16-CV-00073-TMB
 MOTION TO RECONSIDER DENIAL OF SUMMARY JUDGMENT                                          PAGE 6 OF 7
         Case 3:16-cv-00073-TMB Document 139 Filed 06/17/21 Page 6 of 7
                         /s/ Jennifer D. Sims
                         Samuel Zurik, III (admitted pro hac vice)
                         Robert P. Lombardi (admitted pro hac vice)
                         Bryan Edward Bowdler (admitted pro hac vice)
                         THE KULLMAN FIRM, P.L.C.
                         1100 Poydras Street, Suite 1600
                         New Orleans, LA 70163
                         T: (504) 524-4162 | F: (504) 596-4114
                         sz@kullmanlaw.com | rpl@kullmanlaw.com |
                         beb@kullmanlaw.com

                         -and-

                         Martin J. Regimbal (admitted pro hac vice)
                         Jennifer D. Sims (admitted pro hac vice)
                         THE KULLMAN FIRM, P.L.C.
                         119 3rd Street South, Suite 2
                         Columbus, MS 39701
                         T: (662) 244-8824 | F: (662) 244-8837
                         mjr@kullmanlaw.com | jds@kullmanlaw.com
                         -and-

                         Aaron D. Sperbeck (AK Bar No. 0511112)
                         BIRCH HORTON BITTNER & CHEROT
                         510 L Street, Suite 700
                         Anchorage, AK 99501
                         T: (907) 276-1550 | F: (907) 276-3680
                         asperbeck@bhb.com

                         Attorneys for Defendant


                             CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of June, 2021, I caused the foregoing to be filed

with the Court using the CM/ECF system which provided electronic service on all counsel

of record.


                                                  /s/ Jennifer D. Sims
                                                  JENNIFER D. SIMS

 BUNTIN VS. SCHLUMBERGER                                            CASE NO. 3:16-CV-00073-TMB
 MOTION TO RECONSIDER DENIAL OF SUMMARY JUDGMENT                                    PAGE 7 OF 7
        Case 3:16-cv-00073-TMB Document 139 Filed 06/17/21 Page 7 of 7
